COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  IN THE INTEREST OF G. C. S., JR., A             §             No.08-22-00038-CV
  CHILD,
                                                  §               Appeal from the
                       Appellant.
                                                  §              65th District Court

                                                  §          of El Paso County, Texas

                                                  §            (TC# 2020DCM6512)

                                             §
                                           ORDER

       The Court GRANTS the Appellant’s G. S. M., third motion for extension of time within

which to file the brief until May 5, 2022. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Richard Deck, the Appellant’s attorney, prepare the

Appellant’s G. S. M., brief and forward the same to this Court on or before May 5, 2022.

       IT IS SO ORDERED this 25th day of April, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox, and Alley, JJ.